UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7168


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS LEE ASHBY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:00-cr-00146-REP-2)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Lee Ashby, Jr., Appellant Pro Se. Brian R. Hood, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas       Lee    Ashby      appeals       a     district       court       order

denying his      motion    for       a   sentence    reduction            under     18   U.S.C.

§ 3582(c)      (2006).         The   court   denied          the    motion        because   the

Guidelines amendments did not lower Ashby’s Guidelines sentence.

We conclude that the court did not abuse its discretion.                                 United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating

standard    of    review).           Accordingly,        we        affirm    the     district

court’s order.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court    and    argument        would       not    aid     the    decisional

process.

                                                                                     AFFIRMED




                                             2